DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending in this application.Claims 1 and 6 are presented as currently amended claims.
Claims 2-5 are presented as previously presented claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru (WO 2019089749 A1) in view of Tachibana (JP 2008234183 A):
Regarding claim 1, Cherukuru teaches:
A vehicle control device that controls platooning in which a plurality of vehicles travel while forming a platoon, the device comprising (Cherukuru: ¶ 004; apparatuses, systems, devices, hardware, methods, and combinations for control of vehicle platoons for lane changes and/or disruptions.)
an electronic control unit (ECU) including a processor (Cherukuru: ¶ 019; vehicles 101 can include an electronic controller 104 used to regulate various aspects of the platooning arrangement [which] can include one or more Arithmetic Logic Units (ALUs), Central Processing Units (CPUs) . . .  of a programmable variety)
programmed to: acquire a situation of a surrounding vehicle around the plurality of vehicles based on an imaging result obtained from a camera of a drone that flies around the plurality of vehicles (Cherukuru: ¶ 027; data collection layer may further include sensors, cameras and other data sources which are fixed relative to a roadway, or information from sensors, cameras and other data sources which are provided on surveillance vehicles such as satellites, planes and helicopters.)
determine whether or not the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles in accordance with the situation of the surrounding vehicle and based upon the determination that the surrounding vehicle is capable of entering between the two vehicles (Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor)
Cherukuru does not explicitly teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles; however, Tachibana does teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles (Tachibana: ¶ 040; It is possible to set the optimal inter-vehicle distance, [such that] the inter-vehicle distance can be further reduced, improve safety by preventing vehicles from being interrupted to the platoon, improve fuel efficiency, improve road utilization efficiency by shortening the platoon length, etc. Can do.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Tachibana because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Cherukuru and Tachibana are both base devices meant for actively managing a vehicle platooning system; however, Tachibana teaches the improvement of reducing inter-vehicle spacing to block an attempted merge into the platoon as a response to a possible attempted merge. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art. Further, such a combination would predictably create an expectation of advantage because it adds an additional way of maintaining the platoon structure which results in a fuel savings (Cherukuru: ¶ 016).
Regarding claim 2, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein, when the plurality of vehicles are traveling on a highway, the ECU is programmed to acquire a situation of a vehicle that travels on a merging lane of the highway as the situation of the surrounding vehicle (Cherukuru: ¶ 033; there is shown various scenarios for potential disruptor(s) [including inter alia] merging lanes) (Cherukuru: ¶ 059; the intent of the disruptor 150 to switch lanes can be provided by one or more of a vehicle indicator (turn signal), vehicle-to- vehicle communications, and sensors (radar/lidar) on the platoon which infer intent based on disruptor movements or road, traffic and/or weather conditions. For example, a disruptor 150 on a merging lane will be likely to move into the same lane as the platoon system 100 even if an intent to move into the lane is not communicated directly by the disruptor 150.)
and determine whether or not the vehicle that travels on the merging lane is capable of entering between two vehicles included in the plurality of vehicles at a junction of the vehicle that travels on the merging lane(Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor) (Cherukuru: Fig. 010)

    PNG
    media_image1.png
    549
    762
    media_image1.png
    Greyscale

Regarding claim 3, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 2. Cherukuru further teaches:
wherein the ECU is programmed to decelerate or accelerate the plurality of vehicles in accordance with an expected position of the vehicle that travels on the merging lane with respect to the plurality of vehicles at the junction (Cherukuru: ¶ 075; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system 100 to accommodate the disruptor 150 [the system will perform an] operation 1002 to identify which of the vehicles 101 at position N or greater that are impacted by the entry of the disruptor 150. . . . At operation 1004, the platoon system 100 assesses the disruptor 150 health to be beneficial [or] detrimental to the platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles 101 and disruptor 150 within the modified platoon system [which can include] where platoon vehicles 101 at position N and higher slow down to form a sub-platoon 101 b (which may include all or a subset of the vehicles in platoon system 100) and make a space to accommodate the lane change of non-beneficial disruptor 150. [Further procedures allow for] re-adjust formation to provide a new platoon leader [or reforming platoon])
Regarding claim 5, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein the ECU is programmed to acquire a separation distance in a traveling direction between the plurality of vehicles and a vehicle that travels on a lane next to a lane on which the plurality of vehicles travel, as the situation of the surrounding vehicle (Cherukuru: ¶ 064; [test distance can] being determined by d = vd * t2 + ^ * ad * tf . The distance d, D and speed Vd can be estimated using a combination of sensors on the platoon system 100 and the disruptor 150 or by communication from the disruptor 150 to the platoon system 100 through a vehicle-to-vehicle communication protocol.) (Cherukuru: Fig. 5C; [shows lead vehicle of a platoon [101] and distance D between disrupter-vehicle])

    PNG
    media_image2.png
    218
    755
    media_image2.png
    Greyscale

and wherein the ECU is programmed to determine that the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles (Cherukuru: ¶ 041; FIG. 5C shows one example of a procedure 504 for platoon system 100 to change lanes in a sequential manner to account for a moving disruptor 150 behind the platoon system 100. If the platoon is traveling at an optimal speed v, then the time taken to execute lane change for one vehicle 101 is t, = — -— , where / is the amount a.sup. 1 v*cos(0) of lateral distance covered by the vehicle to complete the lane change and Θ is the steering angle as shown in FIG. 5C. During this time, the vehicle moves forward by a distance d.sub.x = v * sin Θ * t [where distance D has been determined above]) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system 100 to accommodate the disruptor 150 [the system will perform an] operation 1002 to identify which of the vehicles 101 at position N or greater that are impacted by the entry of the disruptor 150. . . . At operation 1004, the platoon system 100 assesses the disruptor 150 health to be beneficial [or] detrimental to the platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles 101 and disruptor 150 within the modified platoon system [which can include] where platoon vehicles 101 at position N and higher slow down to form a sub-platoon 101 b (which may include all or a subset of the vehicles in platoon system 100) and make a space to accommodate the lane change of non-beneficial disruptor 150. [Further procedures allow for] re-adjust formation to provide a new platoon leader [or reforming platoon]) 
when the separation distance becomes smaller than a predetermined value (Cherukuru: ¶ 041; During this time ti, vehicle 101 moves forward by a distance d.sub.x = v * sin e * t . Time ti only reflects the actual time taken to execute the lane change and not the time taken fe) to check for safety before executing the lane change, during which time the vehicle would have traveled an additional distance of d.sub.2 = v * t.sub.2. This means that the vehicle 101 travels di + d.Math. to complete a lane change. For a total of N vehicles, the total time taken is .sup.* Hi) while the platoon travels .sup.*(di+d2). So, the platoon system 100 needs to be able to identify a stationary disruptor that is ahead by at least a total distance D of .sup.*(di+d2) to keep its optimal speed, and communicate the decision N.sup.*(f? +f2) seconds before the actual lane change maneuver starts.)
Regarding claim 6, Cherukuru teaches:
A vehicle control system that controls platooning in which a plurality of vehicles travel while forming a platoon, the system comprising (Cherukuru: ¶ 004; apparatuses, systems, devices, hardware, methods, and combinations for control of vehicle platoons for lane changes and/or disruptions.)
a camera that is provided in a drone that flies around the plurality of vehicles and images a surrounding of the plurality of vehicles (Cherukuru: ¶ 027; data collection layer may further include sensors, cameras and other data sources which are fixed relative to a roadway, or information from sensors, cameras and other data sources which are provided on surveillance vehicles such as satellites, planes and helicopters.)
an electronic control unit (ECU) including a processor(Cherukuru: ¶ 019; vehicles 101 can include an electronic controller 104 used to regulate various aspects of the platooning arrangement [which] can include one or more Arithmetic Logic Units (ALUs), Central Processing Units (CPUs) . . .  of a programmable variety)
programmed to: acquire a situation of a surrounding vehicle around the plurality of vehicles based on an imaging result by of the camera (Cherukuru: ¶ 064; The distance d, D [between the platoon and a disrupter vehicle as well as] speed Vd can be estimated using a combination of sensors on the platoon system 100 and the disruptor 150 or by communication from the disruptor 150 to the platoon system 100 through a vehicle-to-vehicle communication protocol.)
determine whether or not the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles in accordance with the situation of the surrounding vehicle and based upon the determination that the surrounding vehicle is capable of entering between the two vehicles (Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor)
Cherukuru does not explicitly teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles; however, Tachibana does teach:
shorten a distance between the plurality of vehicles so as to avoid the surrounding vehicle from entering between the two vehicles (Tachibana: ¶ 040; It is possible to set the optimal inter-vehicle distance, [such that] the inter-vehicle distance can be further reduced, improve safety by preventing vehicles from being interrupted to the platoon, improve fuel efficiency, improve road utilization efficiency by shortening the platoon length, etc. Can do.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Tachibana because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Cherukuru and Tachibana are both base devices meant for actively managing a vehicle platooning system; however, Tachibana teaches the improvement of reducing inter-vehicle spacing to block an attempted merge into the platoon as a response to a possible attempted merge. The resulting combination results in predictable results and as such would be obvious to a person of ordinary skill in the art. Further, such a combination would predictably create an expectation of advantage because it adds an additional way of maintaining the platoon structure which results in a fuel savings (Cherukuru: ¶ 016).
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru in view of in view of Tachibana in view of Sujan et al. (US 20190171227 A1) (hereinafter Sujan). As regards the individual claim:
Regarding claim 4, as detailed above, Cherukuru in view of Tachibana teaches the invention as detailed with respect to claim 3. Cherukuru further teaches:
wherein the ECU is programmed to determine whether to decelerate or accelerate the plurality of vehicles (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles)
However, neither Cherukuru nor Tachibana explicitly teach:
in consideration of a load amount of the plurality of vehicles; however, Sujan does teach:
in consideration of a load amount of the plurality of vehicles (Sujan: ¶ 020; [a platooning] controller might factor distance, speed and terrain profile relative to the leading platoon; distance, speed and terrain profile relative to the trailing platoon; traffic between the target vehicle and other platoons; other vehicles on the present roadway entry ramp wanting to join a platoon, and their characteristics and dynamic parameters (weight, destinations, target and average speeds, etc.); maximum velocity of the target vehicle; forward road grade profiles; fuel maps of the vehicles; road speed limits; intra-platoon separation distances; and other variables.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru as modified by Tachibana with the teachings of Sujan based on a motivation to implement a method for optimization and coordinating platoon control such that a target vehicle can join the selected two or more platoons, using the characteristics of at least two platoons (Sujan: Abst.)
Response to Arguments
Applicant's remarks filed February 22, 2022 have been fully considered.
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Borhan (US 20190308624 A1) which discloses an adaptive cruise control apparatus capable of platooning and considering numerous variables such to maintain safe spacing within a platoon. Also made of record is Shiratori (JP 2019040460 A) which teaches a method of maintaining a platoon when an unaffiliated vehicle attempts to enter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         



/MACEEH ANWARI/Primary Examiner, Art Unit 3663